Citation Nr: 1033155	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  08-03 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for cataracts, to include 
as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Jason Goins, Attorney


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from December 1966 to 
December 1969.

The appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied entitlement to service connection for 
systolic hypertension and for diabetic retinopathy with 
cataracts, both claimed as secondary to the service-connected 
diabetes mellitus.

An RO rating decision in April 2010 granted service connection 
inter alia for diabetic retinopathy, but the issue of service 
connection for cataracts remains on appeal before the Board.

The Veteran testified during a videoconference hearing before the 
undersigned Acting Veterans Law Judge in October 2009; a 
transcript of that hearing is of record.

The case was previously remanded by the Board in January 2010 to 
afford due process and for other development.  Following its 
completion of the Board's requested actions, the RO continued the 
denial of the Veteran's claims (as reflected in an April 2010 
supplemental statement of the case (SSOC)) and returned this 
matter to the Board for further appellate consideration.  

In the January 2010 remand, the Board also remanded the issue of 
entitlement to an increased rating for posttraumatic stress 
disorder (PTSD) for issuance of a statement of the case (SOC).  
In April 2010, the RO issued an SOC on this issue, but the 
Veteran did not file a timely substantive appeal.  As such, the 
issue of entitlement to an increased rating for PTSD is not on 
appeal before the Board. 


FINDINGS OF FACT

1.  Hypertension was not present in service or within one year 
following service separation, nor is it etiologically related to 
active service or to the service-connected diabetes mellitus.

2.  Cataracts are not etiologically related to active service or 
to the service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by military 
service; nor may the incurrence of hypertension be presumed; nor 
is it proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.310 (2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Cataracts were not incurred in or aggravated by military 
service; nor are they proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran filed his service connection claims in 
January 2005.  Thereafter, he was notified of the provisions of 
the VCAA by the RO in correspondence dated in February and April 
2005 and May 2006.  These letters notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claims, identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  Thereafter, 
the claims were reviewed and a supplemental statement of the case 
(SSOC) was issued in April 2010.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating that 
VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide § 5103(a) 
notice arises "[u]pon receipt of a Notice of Disagreement" or 
when "as a matter of law, entitlement to the benefit claimed 
cannot be established."  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in May 2006. 

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claims during the course of this appeal.  His service treatment 
records, service personnel records, and post-service VA and 
private treatment records, and Social Security Administration 
disability records pertaining to his hypertension and cataracts 
have been obtained and associated with his claims file.  
 
Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  The 
Veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including hypertension, may be presumed to have been 
incurred or aggravated during service if they become disabling to 
a compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 
(2009).

Service connection may also be granted for disability that is 
proximately due to or the result of service-connected disability.  
38 C.F.R. § 3.310(a).  Additional disability resulting from the 
aggravation of a nonservice-connected disability by a service-
connected disability is also compensable under 38 C.F.R. § 
3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was amended, 
effective October 10, 2006.  The amendments to this section are 
not liberalizing.  Therefore, the Board will apply the former 
version of the regulation.

According to VA schedular guidelines, the term hypertension means 
that the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101, Note 1 (2009).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran contends that his hypertension and cataracts are a 
result of his service-connected diabetes mellitus.  

Service treatment records, including his December 1966 enlistment 
and November 1969 separation examination reports, are silent for 
any diagnosis of hypertension or cataracts.  During his November 
1969 separation physical, the Veteran's blood pressure reading 
was 118/79. 

In an August 1995 VA examination report, the Veteran's blood 
pressure reading was 118/80.

A September 2002 private treatment record indicated that the 
Veteran had borderline hypertension which is untreated.  

In an August 2004 private discharge report, the Veteran was noted 
to have undergone cardiac catheterization for coronary artery 
disease.  The diagnosis also includes hypertension.  

In a February 2005 physician's statement for diabetes, a 
physician's assistant (PA) noted by checkmark that the Veteran 
had cardiovascular complicated directly due to diabetes.  In 
another February 2005 physician's statement for diabetes, a 
person named S.H. noted by checkmark that the Veteran had 
cardiovascular and visual complications directly due to diabetes; 
S.H. did not provide credentials such as M.D., PA, RN or 
otherwise indicate his or her level of medical expertise  

During an October 2005 examination, the Veteran reported he had 
intermittent systolic hypertension.  The examiner, a physician, 
noted blood pressure as 142 to 144/78 to 80, bilaterally times 
three.  The diagnosis was systolic hypertension not caused by 
diabetes.  

In an October 2005 eye examination report, the examiner, a 
physician, reported incipient cataracts, bilateral, not related 
to diabetes and stated that this was the cause of slightly 
decreased distance visual acuity.  

VA treatment records dated from August 2001 to November 2009 
report diagnosis and treatment for cardiovascular disease, but no 
hypertension.  The VA treatment records, including May and 
November 2009 progress notes, also show a diagnosis of moderate 
cortical and nuclear cataracts. 

In a May 2010 VA eye examination report the examiner, an 
ophthalmologist (physician), opined that the Veteran's cataracts 
were not related to his service-connected diabetes.  He reported 
that the cause of primary (senile) cataracts is unknown and that 
there is no evidence-based study showing that diabetes is a cause 
of cataracts.  The examiner also noted that none of the diabetes 
posterior chamber occurrences or procedures that could cause a 
secondary cataract were performed or occurred on/in the Veteran. 

Analysis

As an initial matter, the Board has considered the Veteran's 
claims for entitlement to service connection for hypertension and 
cataracts on a direct basis.  However, as noted above, service 
treatment records do not reveal any findings, diagnosis, or 
treatment of hypertension or cataracts during active service.  

The first piece of objective medical evidence showing a diagnosis 
of hypertension is in the August 2004 discharge report, 
approximately forty years after the Veteran's separation from 
active service and cannot be presumed to have been incurred 
during service.  Similarly, the first instance of a diagnosis of 
cataracts is in October 2005, more than 40 years after the 
Veteran's separation from active service.  The Board also notes 
that the passage of many years between discharge from active 
service and the medical documentation of a claimed disability is 
a factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

Significantly, the record does not include any competent medical 
opinion establishing a nexus or medical relationship between the 
Veteran's current hypertension or cataracts diagnosed post-
service and events incurred during active service.  Therefore, 
service connection for hypertension and cataracts on a direct 
basis must be denied.

The Board will now consider the Veteran's claim for entitlement 
to service connection for hypertension and cataracts as secondary 
to his service-connected diabetes mellitus.  

In the August 2005 rating decision, the RO granted entitlement to 
service connection for diabetes mellitus and assigned a 20 
percent rating, effective January 14, 2005.  Evidence of record 
also clearly reflects that the Veteran has been diagnosed with 
current systolic hypertension and cataracts.  However, a 
preponderance of competent medical evidence of record does not 
show that the Veteran's current hypertension or cataracts was 
proximately caused by his service-connected diabetes mellitus.

In an October 2005 VA examination report, the examining physician 
specifically opined that the Veteran's current hypertension was 
not caused by his service-connected diabetes mellitus.  In 
October 2005 and May 2010 VA examination reports, different 
physicians also reached the same conclusion regarding the 
question of whether the Veteran's cataracts were caused by his 
service-connected diabetes mellitus.

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. 
App. 66 (1991).   The Board accordingly accords great probative 
value to the VA examiners' opinions, and finds them to be 
dispositive of the question of whether the Veteran's hypertension 
or cataracts were caused by his service-connected diabetes 
mellitus.

The Board notes in this regard that the October 2005 and May 2009 
examiners' findings were based on a review of the Veteran's 
claims file, a thorough physical examination, and a review of 
medical literature.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri 
v. Brown, 4 Vet. App. 467, 470- 71 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and skill 
in analyzing the data, and the medical conclusion he reaches; as 
is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board).

In comparison, the Board finds that the February 2005 "physician 
statements" asserting that the Veteran has cardiovascular 
complications of his diabetes are less probative than the VA 
examinations above.  First, there is no attached clinical 
rationale.  Second, there is no indication of what, if any, 
medical records were reviewed in arriving at the determination.  
Third, one of the "physicians" was a PA, and the credentials of 
the other are not identified, so the Board is unable to afford 
those two signatories with the same degree of deference afforded 
to the VA examiners, all of whom in this case are shown to be 
physicians.

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).   Accordingly, 
in addition to the medical evidence above the Board has 
considered the assertions of the Veteran and his representative 
advanced in connection with the appeal.  

The Board does not doubt the sincerity of the Veteran's belief 
that he has a current hypertension disability and cataracts as a 
result of events during military service or as secondary to his 
service-connected diabetes mellitus.  However, questions of 
medical diagnosis and causation are within the province of 
medical professionals. Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As the Veteran is a layperson without the appropriate 
medical training or expertise, he is not competent to render a 
probative (i.e., persuasive) opinion on such a medical matter.  
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  
Consequently, the lay assertions as to the nature, onset, or 
etiology of his essential hypertension or cataracts have no 
probative value.

For all the foregoing reasons, the claims for service connection 
for hypertension and cataracts on either a direct or secondary 
basis must be denied.  

In arriving at the decision to deny the claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).





ORDER

Entitlement to service connection for hypertension, to include as 
secondary to service-connected diabetes, is denied.  

Entitlement to service connection for cataracts, to include as 
secondary to service-connected diabetes, is denied.  




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


